DETAILED ACTION
Status of Claims
This application is in response to the amendments filed 08/04/2022. 
Claims 1-20 were previously cancelled.
Claims 21-23, 26-28 & 31-33 have been amended. 
Claims 21-35 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 08/01/2017.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues the claims integrate the judicial exception into a practical application (See Remarks: Pages 9-10). Examiner respectfully disagrees. This judicial exception is not integrated into a practical application because the claim only recites the additional elements – using a server, television set top box, display device and electronic device to perform the steps described above. The server, television set top box, display device and electronic device in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving, determining and transmitting payment transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of these components merely link components and transmit information pertaining to the payment transaction data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Applicant further argues the pending claims are directed to significantly more than any alleged abstract idea because they include “a specific limitation other than what is well-understood, routine, conventional activity in the field” (See Remarks: Pages 10-11). Examiner respectfully disagrees. The additional elements are generic hardware that nearly every computer will include. None of the hardware offers a meaningful limitation beyond linking the systems to a particular technological environment. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server, television set top box and electronic device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
All dependent claims can be addressed with the same rationale. 

In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejection, Applicant’s arguments have been fully considered, and are persuasive. The 35 U.S.C. 103 rejection has been removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites receiving a request to establish a binding relationship between accounts, scanning a QR code, establishing and storing the binding relationship, receiving a payment request, determining the payment request is associated with a payment account, transmitting the payment request, receiving a response and sending information indicating payment success. Thus, the claims recite a fundamental economic practice relating to payment processing. 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements – using a server, television set top box, display device and electronic device to perform the steps described above. The server, television set top box, display device and electronic device in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving, determining and transmitting payment transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server, television set top box and electronic device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 22-25 are dependent upon claim 21 and recite the same abstract ideas and additional elements as addressed in claim 21. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 21. 
Claim 26 recites the same abstract idea and additional elements as discussed in claim 21 with the additional attention paid to one or more processors and a memory. The one or more processors and memory in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving, determining and transmitting payment transaction data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea and is not patent eligible. 
Claims 27-30 are dependent upon claim 26 and recite the same abstract ideas and additional elements as addressed in claim 26. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 26.
Claims 31-35 recite the same abstract ideas and additional elements as addressed in claims 21-25. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claims 21-25.
Therefore, claims 21-35 are not patent eligible. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319. The examiner can normally be reached T-Th 8am - 5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        September 30, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619